2020 WI 93

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP90-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent-Petitioner,
                            v.
                       George E. Savage,
                                 Defendant-Appellant.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 390 Wis. 2d 835,939 N.W.2d 885
                                     (2020 – unpublished)

OPINION FILED:         December 23, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         November 9, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Mark A. Sanders

JUSTICES:
ZIEGLER, J., delivered the majority opinion for a unanimous
Court.
NOT PARTICIPATING:



ATTORNEYS:


       For the plaintiff-respondent-petitioner, there were briefs
filed by Sonya Bice Levinson and Donald V. Latoraca, assistant
attorneys general; with whom on the brief was Joshua L. Kaul,
attorney general. There was an oral argument by Sonya Bice.


       For the defendant-appellant, there was a brief filed by
Mark S. Rosen and Rosen and Holzman, LTD., Waukesha. There was
an oral argument by Mark S. Rosen.
    An amicus curiae brief was filed on behalf of Wisconsin
Association of Criminal Defense Lawyers by Ellen Henak, Robert
R. Henak, and Henak Law Office, S.C., Milwaukee.




                                2
                                                                              2020 WI 93


                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.       2019AP90-CR
(L.C. No.    2016CF3498)

STATE OF WISCONSIN                                 :             IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent-Petitioner,                             FILED
      v.                                                             DEC 23, 2020
George E. Savage,                                                       Sheila T. Reiff
                                                                     Clerk of Supreme Court
             Defendant-Appellant.


ZIEGLER,     J.,   delivered    the     majority       opinion     for    a    unanimous
Court.




      REVIEW of a decision of the Court of Appeals.                      Reversed.



      ¶1     ANNETTE KINGSLAND ZIEGLER, J.                This is a review of an

unpublished decision of the court of appeals, State v. Savage,
No. 2019AP90-CR, unpublished slip op. (Wis. Ct. App. Jan. 22,

2020), reversing the Milwaukee County circuit court's1 judgment

and order denying George E. Savage's postconviction motion to

withdraw his guilty plea.         We reverse.

      ¶2     Savage     was   charged    with   "violation         of    sex    offender

registry" for failing to provide an updated address.                               Savage


      1   The Honorable Mark A. Sanders presided.
                                                                                 No.     2019AP90-CR



entered a guilty plea and was sentenced.                            Nearly one year later,

Savage filed a motion to withdraw his guilty plea, arguing that

his trial counsel provided ineffective assistance such that his

plea was not knowing, intelligent, or voluntary.                                 He argues that

his trial counsel was ineffective because she failed to inform

Savage that State v. Dinkins, 2012 WI 24, 339 Wis. 2d 78, 810

N.W.2d 787, provided him with an allegedly viable defense that,

as    a       homeless     registrant,        he   is    "exempt"         from     sex    offender

registration requirements.                    Savage asserts that if he had known

of this alleged defense, he would not have pleaded guilty to the

charge and would have instead proceeded to trial.

          ¶3       After    a    Machner2     hearing        on    Savage's       postconviction

motion,         the     circuit     court     denied     Savage's         motion,       explaining

that          Savage's      trial     counsel          did    not        provide       ineffective

assistance because Dinkins was inapplicable to his case.                                        The

court         of   appeals       reversed,      holding           that    the     circuit     court

misconstrued Dinkins, and remanded the case to the circuit court

to    analyze           Savage's    ineffective         assistance         of    counsel    claim.
The court of appeals' interpretation of Dinkins is wrong.

          ¶4       We    conclude     that     counsel        was    not        ineffective     and

Savage is not entitled to withdraw his plea post-sentencing.

Savage failed to prove by clear and convincing evidence that

manifest injustice merits plea withdrawal because Dinkins does

not       conclude        that     homeless    sex      offenders         are     "exempt"     from


          2   State v. Machner, 92 Wis. 2d 797, 285 N.W.2d 905 (Ct. App.
1979).

                                                   2
                                                                            No.     2019AP90-CR



registration requirements.                  Thus, Savage's trial counsel did not

provide ineffective assistance in failing to inform Savage about

Dinkins because Dinkins does not provide Savage with a defense.3

Accordingly, we reverse.


              I.   FACTUAL BACKGROUND AND PROCEDURAL POSTURE

     ¶5       On November 3, 2014, Savage was convicted of exposing

his genitals to a child.               For this conviction, the circuit court

imposed   a    sentence         of    one     year    and    six    months        of    initial

confinement        with         two         years     of     extended         supervision.

Additionally, the circuit court ordered Savage to register as a

sex offender for ten years, pursuant to Wis. Stat. § 973.048

(2017-18).4        While    on       the     sex    offender     registry,        Savage    was

required to comply with the reporting requirements under Wis.

Stat. § 301.45, including providing updated information to the

Department of Corrections (DOC) at regular intervals.

     ¶6       On   March        22,     2016,       the    day     before     his       initial

confinement        was     to        end,     Savage       signed     a     Sex        Offender
Registration       form.              This     form       essentially       restates       the

     3 The court of appeals wrongly withheld its independent
review of Savage's claim based on a misreading of State v.
Sholar, 2018 WI 53, 381 Wis. 2d 560, 912 N.W.2d 89. While it is
true that Sholar requires the court of appeals to leave both the
deficient performance and prejudice prongs to be addressed after
a Machner hearing, Sholar's holding presupposes a Machner
hearing has not yet occurred. See id., ¶54. In this case, the
circuit court held a Machner hearing. Accordingly, the court of
appeals could have analyzed both Strickland v. Washington, 466
U.S. 668 (1984), prongs.
     4 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.

                                                3
                                                                            No.   2019AP90-CR



requirements of Wis. Stat. § 301.45 and registers an individual

on the sex offender registry.                   The statute and the form require

that       a    sex      offender      registrant        provide         information       and

subsequent changes to that information such as the registrant's

residence, employment, e-mail addresses, internet identifiers,

school enrollment, and name change.                       On the form, instead of

listing an address, Savage indicated that he was homeless.                                  At

the end of this form was a "Notice of Requirements to Register."

It   stated,        in    relevant    part,     that     "when      on    Wisconsin      [DOC]

Supervision"          the    registrant        must,    "prior      to     any    change    in

residence,          employment,       school        enrollment,          email    addresses,

internet identifiers, or name change, report the change directly

to    [the      registrant's]        assigned       Community       Corrections       Agent.

[The       Registrant]       will    also      report    the     change      to   [the     Sex

Offender Registry Program] . . . ."                     Savage initialed after this

section        to   indicate       that   he    understood       the      requirement      for

reporting changes in information to his Community Corrections

Agent and the Sex Offender Registry Program.
       ¶7       The      following     day,     Savage     was      released      from     his

confinement.          Because of his homelessness, Savage was placed on

a    discretionary          GPS    monitor,     pursuant       to   DOC     Administrative

Directive #15-12.5                This guidance document requires a homeless

sex offender registrant to "call and speak with the [Probation

and Parole Agent] once every seven days, on a weekday, to report


       5   We took judicial notice of this Directive on July 15,
2020.

                                                4
                                                                           No.       2019AP90-CR



'HOMELESS' status and the location(s) in the city where he/she

has been frequenting and sleeping for the previous seven days

and plans for the next seven days."                     DOC Admin. Directive #15-

12.     The sex offender registrant must also "report the addresses

or nearest locations where he/she has frequented and slept, and

his/her anticipated residence plan for the upcoming week" and

"also update any other required registry data changes."                               Id.

      ¶8       Savage     remained       compliant          with    his     sex       offender

registry requirements for several months.                          However, on May 5,

2016,     Savage    cut    off     his     GPS   bracelet          and    absconded         from

supervision.        Savage's Community Corrections Agent informed the

Sex Offender Registry Program of his absconder status on May 18,

2016.

      ¶9       Savage     called     the     Sex       Offender      Registry          Program

hotline twice over the next month providing an updated address,

but he never called to update his Community Corrections Agent,

as the Sex Offender Registration form required.6                            Savage's last

confirmed call to the hotline occurred on June 17, 2016.                                    From
May 5 until he was subsequently arrested, Savage continued his

non-compliance with supervision.

      ¶10      On   August    4,     2016,       the    State       filed        a    criminal

complaint in the circuit court charging Savage with a single

count     of    "violation    of     sex    offender         registry."              The   State

alleged        Savage   "knowingly       failed        to    comply       with       reporting

      6Savage claims he called two more times, but the Sex
Offender Registry Program had no record of these calls nor the
message he claims he left.

                                             5
                                                                   No.     2019AP90-CR



requirements under Wis. Stat. §§ 301.45(2) to (4), contrary to

Wis.      Stat.       § 301.45(6),         contrary         to     [Wis.         Stat.

§§] 301.45(6)(a)1., 939.50(3)(h)."             Specifically, Savage "failed

to provide the [DOC] with updated information after a change to

the    information     required     to   be   provided      by   Wis.    Stat.    sec.

301.45(2)(a)."        Savage's judgment of conviction from his 2014

crime    and    his    signed    Sex     Offender    Registration        Form     were

attached to the criminal complaint.                 The court issued a felony

arrest warrant for Savage.

       ¶11    Savage was arrested and made his initial appearance

before the circuit court on February 17, 2017.                    The court found

probable cause for the charge and advised Savage of the maximum

penalties,      stating,    if    convicted,        he   "could     face     maximum

penalties of a $10,000 fine, six years imprisonment."                           Savage

stated that he understood these charges.                 In a discussion about

bail    and    bail   conditions,      Savage's     trial   counsel      stated    the

following:

       I believe for Mr. Savage, Your Honor, this is not a
       situation where he's unwilling or refusing to follow
       any registry requirements.     He, given homelessness,
       simply has been unable to do so given that he's simply
       not going to be able to post any cash bail whatsoever.
       As the court is aware, there is the felony [violation
       of parole] hold in place for Mr. Savage. I would ask
       for a PR bond or a minimum amount of cash bail.      I
       doubt he could pay anything at all.
The court ordered a $1,000 signature bond with conditions.

       ¶12    On February 28, 2017, Savage waived his right to a

preliminary hearing, and the State filed an Information alleging
the same criminal count and penalties stated in the complaint.

                                          6
                                                                      No.    2019AP90-CR



Savage then entered a plea of not guilty to the charge contained

in the Information.

      ¶13    On   May   23,    2017,   after        learning      that    the     parties

reached a plea agreement, the circuit court held a plea hearing.

The State informed the court that "[Savage] will be pleading as

charged.      At sentencing, the state will recommend one year in

the       House   of    Correction."                Savage        filed     his       Plea

Questionnaire/Waiver       of   Rights       form    indicating      that       he    would

plead guilty to the charge.7

      ¶14    Savage     does    not    assert        that    the     circuit          court

conducted a defective plea colloquy.                   Rather, his argument is

      7The record also contains a copy of the jury instruction,
which Savage separately initialed, listing the elements of
failure to comply with sex offender registration requirements,
as follows:

      1.     The defendant was a person who was required to
             provide information under [Wis. Stat. §] 301.45.

               A person who is required to comply with the sex
             offender registration is required to provide
             information under section 301.45.

      2.     The defendant failed to provide information as
             required.

               Section   301.45[(4)]  provides   that                     persons
             required to provide information under                        section
             301.45    must   provide   changes    to                     school;
             employment; addresses as required by law.

      3.     The defendant knowingly            failed       to    provide      the
             required information.

               This requires that the defendant knew that [he]
             was required to provide the information.

Wis. JI——Criminal 2198 (2012) (modified).

                                         7
                                                        No.   2019AP90-CR



that because counsel did not properly advise him of a defense

under Dinkins, his guilty plea was not knowingly, intelligently,

and voluntarily made.

    ¶15    Immediately after accepting Savage's guilty plea, the

circuit court heard arguments from both the State and Savage

regarding sentencing.     The State, in accordance with the plea

agreement, recommended one year in the House of Corrections.          As

relevant   to   this   appeal,   Savage's   trial   counsel   made   the

following sentencing argument regarding his homelessness:

         There are so many components and collateral
    [e]ffects of these registry requirements that can make
    it very difficult for people who have nothing to
    comply with it.    I don't know how you can return a
    letter if you don't have an address for which the
    letter to be sent.

         I believe that was the issue for Mr. Savage and
    sadly for many others that they are incarcerated.
    Ultimately the sentence is finished, completed, and
    they are released but often released back into the
    community with nothing.   And I believe that was the
    situation for Mr. Savage.

         In reviewing the notes from the agent and the
    registry, he was, in fact, calling in, leaving
    messages with phone numbers, with addresses, emails
    which he could actually access at a library or other
    community centers and trying to do so.

         In fact, at one point in time his agent told him,
    meaning Mr. Savage, to use her office address as he
    would need to see her and then they could continue
    with the compliance requirements of the registry.

         It is noted in those reports it appears his
    intent was to remain compliant, but there's also an
    acknowledgment that it can be difficult. And I quote,
    "This is happening quite a bit especially with the
    homeless."


                                   8
                                                  No.   2019AP90-CR


         I believe that is exactly the situation for
    Mr. Savage. The GPS here was discretionary. I don't
    know what the thought was behind that or the
    reasoning. But Mr. Savage literally was staying where
    he could whether it was empty buildings, back of a
    car, stairwells.

         In speaking with him and hearing his experiences
    were just frankly horrifying that any individual would
    have to go through that.   I believe he was doing the
    best he could.

         It's so difficult already to find housing,
    employment, basic services, being part of the registry
    and then to also throw on what I refer to as an
    electronic tether for Mr. Savage. I believe he became
    frustrated, aggravated, and cut it off and then didn't
    report.

         He   was   also   told   that   because   it   was
    discretionary -– This is also in the notes that, "A
    felony charge -– again I'm quoting, "for tampering
    with it could not be issued. We will wait to see the
    outcome of the letter for any further noncompliance."

         I also note they kept sending letters to an
    address where, in fact, the letters were returned.
    The act of non-reporting, not reporting to his agent
    ultimately led in Mr. Savage being served with
    revocation papers.

         There was a hearing.    The agent was seeking all
    the time available, two years and three days; and
    that's exactly what Mr. Savage received.

         Outside of the court system, he now is in the
    prison system and will be serving two years and three
    days.

         I would ask this court to consider that as I know
    you would but also ask this court to run a sentence
    here concurrent to that two years. It's a significant
    amount of time for Mr. Savage.   He's not going to be
    involved in any programming.
After hearing the sentencing arguments, the circuit court did
not follow the plea agreement and instead sentenced Savage to 30


                               9
                                                                       No.       2019AP90-CR



months of initial confinement followed by 24 months of extended

supervision to run concurrently with his current sentence.8

      ¶16     On April 10, 2018, 11 months after being sentenced,

Savage filed a postconviction motion seeking to withdraw his

guilty      plea.      Savage       claimed    that   he      should   be    allowed     to

withdraw his plea because he received ineffective assistance of

trial counsel.            Specifically, he claimed that his trial counsel

was ineffective for "failing to inform him that he could not be

convicted of his failure to provide an address as part of his

Sex Offender Registration Requirements due to his homelessness."9

On   June    11,    2018,     the    State    filed   its      response     to    Savage's

postconviction motion.

      ¶17     On January 3, 2019, the circuit court held a Machner

hearing      regarding       Savage's     ineffective         assistance     of    counsel

claim.       At     the    hearing,     the    circuit     court    heard     from     both

Savage's     trial        counsel   and   Savage.        As    is   relevant      to   this



      8Savage was already serving a revocation sentence of two
years and three days, of which 21 months remained.     Because of
the concurrent nature of the sentences, the circuit court's
sentence for "violation of sex offender registry" added nine
months on to Savage's confinement from his revocation and placed
him on extended supervision for an additional 24 months.
      9Savage also claimed that his trial counsel promised him
that any sentence he received from his plea would run
concurrently such that he would not serve additional time in
jail beyond his current supervision revocation sentence.   The
circuit court held that his trial counsel did not deficiently
perform regarding this claim and denied Savage's motion to
withdraw his plea based on this claim.   Savage did not appeal
the circuit court's determination on this claim to this court,
so we do not address it.

                                              10
                                                  No.    2019AP90-CR



appeal, Savage's postconviction counsel engaged in the following

questioning of Savage's trial counsel:

    Q.   Okay.   Now, also [Savage] was homeless, correct?

    A.   It's my understanding he was homeless.        I
         discussed with him that homelessness was not an
         absolute defense to the charge.

              I explained as well there was, in fact, a
         homeless protocol in place through the Sex
         Offender Registry.   For lack of a better word,
         I'll call them specialists working with DOC.

    . . . .

    Q.   Okay.   Now, you agree that you're familiar with
         State versus Dinkins, correct?

    A.   Somewhat.

    Q.   Just for the record, that is Supreme Court case
         339 Wis. 2d 78, 2012.    And that does state that
         homelessness is not a defense, correct?

    A.   Correct.

    Q.   But it also indicates that, "An inability to
         provide an address such as if someone is living
         on a park bench or a stairwell is a defense to
         registration requirement."

    A.   If that's what you believe the decision stands
         for.

    . . . .

    Q.   And you     never advised Mr. Savage that an
         inability   to provide an address is a defense,
         correct?

    A.   No.   Because there was a bigger issue that he
         also cut off the GPS monitoring unit.

    Q.   Right.      Which   you    told   the   judge    was
         discretionary, correct?


                               11
                                                    No.   2019AP90-CR


    A.    According to the author of the report, it was
          discretionary.    But the specialist or another
          employee had placed that GPS monitoring unit on
          Mr. Savage prior to his period of non-compliance.
    ¶18   On cross-examination, the State asked Savage's trial

counsel the following questions:

    Q.    And   you're    familiar   with   the   homelessness
          protocol?

    A.    Yes.

    Q.    And that is a protocol that is I guess maybe even
          more prevalent since the [Dinkins] decision. And
          you've seen that protocol [be] used in other
          situations; is that fair?

    A.    I have.   And I've also spoken to specialists at
          the preliminary hearing to inquire specifically
          more details of that protect [sic] so I could
          share it with clients who are facing that
          situation.

    Q.    Because ultimately if people can become compliant
          and aware and understand the protocol, it
          benefits everybody; is that fair?

    A.    Very much so.

    Q.    So you have it sounds like almost done your own
          research into the homelessness protocol so that
          you would be able to better explain it to other
          clients that you had had. Is that accurate?

    A.    That is.   I've asked the specialist specifically
          what it is, and I can share it with other
          individuals. I even asked if they had a written
          one. I wasn't given a written one that described
          that they would accept park locations, cross
          streets as long as a call was made in accordance
          with the registry conditions.

    . . . .

    Q.    Did you have adequate time to discuss all of
          Mr. Savage's options with him on proceeding to


                                12
                                                               No.   2019AP90-CR


           trial or accepting a plea, any following of the
           homelessness [protocol], any of those?

    A.     I did.   I had given Mr. Savage my direct office
           line so he could reach me for which he did not
           need money or phone cards.     And I actually met
           with him at the jail as well in person to afford
           him a level of privacy and confidentiality that's
           not always available over the phone given that
           they are public at the jail or the House of
           Correction[s] and had discussions with him about
           both the revocation hearing and the pending case.
    ¶19    After    a   brief    redirect,    the    circuit     court   heard

testimony from Savage.          As relevant to this appeal, Savage's

postconviction counsel asked him the following questions:

    Q.     Okay.   What did [your trial counsel] ever tell
           you about good faith efforts to comply with sex
           offender supervision requirements?

    A.     Nothing.

    Q.     Did she ever discuss that sort of defense with
           you?

    A.     No.
    ¶20    Savage argued that Dinkins provided him with a defense

because of his homelessness and had he known about the defense,

he would have taken his case to trial.              The State countered by

pointing   to      Savage's     trial     counsel's     familiarity        with

homelessness claims and her own research into the DOC's homeless

sex offender registrant protocol.            Thus, the State argued that

Savage's trial counsel was not deficient and that any alleged

deficiency did not prejudice Savage.

    ¶21    After    the   parties    finished       their   arguments,      the

circuit court made findings of fact and conclusions of law.                 The
court found Savage's trial counsel's testimony "more credible,

                                     13
                                                            No.   2019AP90-CR



more persuasive, and to carry the day."           Moving to the circuit

court's   findings   of   fact   and    conclusions   of   law,   the   court

stated the following:

         With respect to the [homelessness defense] claim
    by the defense, there is likewise no prejudice. That
    is because the defense misconstrues the decision in
    Dinkins.

         Dinkins contains the words that are recited by
    the defense but does not contain the meaning for which
    it is cited.

         The [Dinkins] decision involves a defendant who
    is in custody on a sex related crime.   The defendant
    is being released at his maximum discharge date and
    will no longer be supervised by anyone.

         Consistent   with  statute,  the   defendant  was
    required to report to the Sex Offender Registry within
    ten days of his release –- that is, prior to release,
    where he was going to live.

         The defendant didn't do that. He didn't do that
    because he was in custody and was unable to find a
    place to live.

    . . . .

          . . . The defense presents a semantic argument.
    The defense says, of course, homelessness isn't a
    defense; but not knowing where you are going to live
    and not having a home is a defense which is being
    homeless.

         That is not what Dinkins stands for.      Dinkins
    stands for the proposition that if it is impossible
    for a person to report an address because of something
    outside of their control like, for example, being in
    prison at the time, then there may be a defense. That
    is not Mr. [Savage's] circumstance.

         [His trial counsel] did not tell [Savage] that he
    had a defense in Dinkins. That is because he did not
    have a defense in Dinkins.


                                       14
                                                                     No.    2019AP90-CR


            As a result, there is not prejudice as a result
       of her not telling him that there was a defense.

            Having found that there was not prejudice . . . ,
       I will deny the defense motion for postconviction
       relief based on ineffective assistance of counsel.
       ¶22   Savage appealed.           On January 22, 2020, the court of

appeals reversed the circuit court.                    Savage, No. 2019AP90-CR,

¶3.    The court of appeals concluded, contrary to the circuit

court, that Dinkins may have provided a defense to Savage.                        Id.,

¶26.     The court of appeals stated that it was "neither finding
that trial counsel's performance was deficient nor that Savage

suffered any prejudice."               Id., ¶31.       Instead, because of its

interpretation of this court's holding in State v. Sholar, 2018

WI 53, 381 Wis. 2d 560, 912 N.W.2d 89, the court of appeals

remanded     the    case    to   the   circuit    court     "to    make    the   proper

findings     of    fact    and     conclusions    of    law   regarding      Savage's

allegations that trial counsel was ineffective in representing

him"   in    light    of    the     court    of   appeals'        interpretation     of

Dinkins.     Savage, No. 2019AP90-CR, ¶31.

       ¶23   On February 20, 2020, the State petitioned this court

for review.        We granted the petition.


                             II.    STANDARD OF REVIEW

       ¶24   Savage asks this court to review the circuit court's

denial of his postconviction motion to withdraw his guilty plea.

We review a circuit court's decision to deny a plea withdrawal

motion    under     an     erroneous    exercise       of   discretion      standard.

State v. Nash, 2020 WI 85, ¶27, ___ Wis. 2d ___, ___N.W.2d ___.
A defendant seeking to withdraw a plea after sentencing must

                                            15
                                                                      No.       2019AP90-CR



show    by    clear    and     convincing        evidence     that    "allowing         the

withdrawal     of     the    plea    'is    necessary    to   correct       a    manifest

injustice.'"         Id., ¶32 (quoting State v. Smith, 202 Wis. 2d 21,

25, 549 N.W.2d 232 (1996)).

       ¶25    "One    way    to     demonstrate     manifest       injustice       is    to

establish that the defendant received ineffective assistance of

counsel."      State v. Dillard, 2014 WI 123, ¶84, 358 Wis. 2d 543,

859    N.W.2d 44.           "Whether    a    defendant      was    denied       effective

assistance of counsel is a mixed question of law and fact."

State   v.    Breitzman,       2017    WI    100,   ¶37,     378   Wis. 2d 431,          904

N.W.2d 93.       "The factual circumstances of the case and trial

counsel's conduct and strategy are findings of fact, which will

not be overturned unless clearly erroneous; whether counsel's

conduct constitutes ineffective assistance is a question of law,

which   we    review    de     novo."       Id.      Ineffective       assistance         of

counsel      claims    have    two     prongs:      "counsel's       performance         was

deficient and that deficient performance was prejudicial."                               Id.

We review de novo whether Savage has proven his trial counsel
provided      constitutionally          deficient     assistance       and,       if     so,

whether counsel's deficient performance prejudiced him.                                 Id.,

¶¶38-39.      "If the defendant fails to satisfy either prong, we

need not consider the other."               Id., ¶37.


                                    III.    ANALYSIS

       ¶26    We begin our analysis with a discussion of ineffective

assistance      of     counsel      claims       generally    before        turning      to
Savage's ineffective assistance of counsel claim in this case.

                                            16
                                                                              No.       2019AP90-CR



            A.        Ineffective Assistance of Counsel Generally

      ¶27       "The     Sixth     Amendment            guarantees       a    defendant             the

effective        assistance        of    counsel            at   'critical     stages          of    a

criminal proceeding,' including when he enters a guilty plea."

Lee   v.    United       States,       582   U.S.       ___,     137   S.    Ct.       1958,    1964

(2017).10       To demonstrate constitutionally ineffective assistance

of counsel, a "defendant must show that counsel's performance

was deficient" and "that the deficient performance prejudiced

the   defense."           Strickland         v.    Washington,         466   U.S.        668,       687

(1984).         While     the     Sixth      Amendment           guarantees        a    right        to

effective assistance of counsel, this right's purpose is "not to

improve the quality of legal representation . . . .                                 The purpose

is simply to ensure that criminal defendants receive a fair

trial."      Id. at 689.           Accordingly, "[s]urmounting Strickland's

high bar is never an easy task."                        Padilla v. Kentucky, 559 U.S.

356, 371 (2010).

                          1.    Deficient Performance Prong

      ¶28       The     first    prong       of        an    ineffective      assistance             of
counsel     claim        asks     whether         counsel         performed        deficiently.

Breitzman, 378 Wis. 2d 431, ¶38.                            Establishing that counsel's

performance was deficient "requires showing that counsel made

errors     so    serious        that    counsel         was      not   functioning         as       the

'counsel' guaranteed . . . by the Sixth Amendment."                                    Strickland,

466 U.S. at 687.               Stated another way, when evaluating whether

       This right was incorporated by the Fourteenth Amendment
      10

and applies to the states.    See Gideon v. Wainwright, 372 U.S.
335, 342-43 (1963) (acknowledging incorporation).

                                                  17
                                                                         No.      2019AP90-CR



counsel performed deficiently, a defendant must demonstrate that

counsel's     performance            fell   below       "an   objective       standard       of

reasonableness."           Breitzman, 378 Wis. 2d 431, ¶38 (quoting State

v. Thiel, 2003 WI 111, ¶19, 264 Wis. 2d 571, 665 N.W.2d 305).

Courts      afford       great       deference     to    trial      counsel's        conduct,

presuming that it "falls within the wide range of reasonable

professional assistance."               Id. (quoting State v. Carter, 2010 WI

40,   ¶22,     324       Wis. 2d 640,       782      N.W.2d 695).          Moreover,         in

analyzing      whether          performance       was    deficient,      "every        effort

[should]      be     made       to    eliminate        the    distorting        effects      of

hindsight,         to    reconstruct        the        circumstances       of     counsel's

challenged conduct, and to evaluate from counsel's perspective

at the time."           Strickland, 466 U.S. at 689.

      ¶29    Accordingly,              courts       evaluate          whether         counsel

deficiently performed on a case-by-case basis.                          See id. at 688-

89 ("No particular set of detailed rules for counsel's conduct

can satisfactorily take account of the variety of circumstances

faced by defense counsel or the range of legitimate decisions
regarding how best to represent a criminal defendant.").                                 While

each case is evaluated on the specific facts before the court,

certain     conduct        of     counsel     will      generally      fall      below    the

objective     standard          of   reasonableness.           See,    e.g.,     Porter      v.

McCollum,     558       U.S.     30,    39-40      (2009)     (per    curiam)        (holding

counsel deficiently performed by failing to conduct a thorough

investigation of the defendant's background); State v. Domke,

2011 WI 95, ¶41, 337 Wis. 2d 268, 805 N.W.2d 364 ("Counsel must
either    reasonably        investigate          the    law   and     facts     or    make   a
                                              18
                                                                             No.    2019AP90-CR



reasonable        strategic             decision       that       makes       any      further

investigation      unnecessary.");             Roe     v.    Flores-Ortega,          528     U.S.

470,     477     (2000)          ("[A]      lawyer         who     disregards         specific

instructions from the defendant to file a notice of appeal acts

in a manner that is professionally unreasonable."); State v.

Lemberger,      2017    WI    39,       ¶18,   374     Wis. 2d 617,          893    N.W.2d 232

("[F]ailure to raise arguments that require the resolution of

unsettled legal questions generally does not render a lawyer's

services       'outside      the    wide       range    of       professional        competent

assistance' sufficient to satisfy the Sixth Amendment." (quoted

sources omitted)).

       ¶30     The permissible range of options for counsel is vast.

As    such,    "ineffective         assistance        of     counsel    cases       should    be

limited to situations where the law or duty is clear . . . ."

Breitzman,       378        Wis. 2d 431,         ¶49        (quoting      Lemberger,          374

Wis. 2d 617, ¶33).

       ¶31     Thus, to satisfy the first prong of an ineffective

assistance of counsel claim, a defendant must establish, based
on the totality of the circumstances, that counsel's performance

fell below an objective standard of reasonableness.

                                   2.    Prejudice Prong

       ¶32     After establishing that counsel performed deficiently,

the second prong of an ineffective assistance of counsel claim

asks    "[w]hether      any       deficient         performance        was    prejudicial."

Breitzman, 378 Wis. 2d 431, ¶39.                    To show prejudice, a defendant

must show "that counsel's errors were so serious as to deprive
the    defendant       of    a     fair     trial,      a     trial    whose        result    is
                                               19
                                                                       No.     2019AP90-CR



reliable."        Strickland, 466 U.S. at 687.               Explained further, to

prove     prejudice,      "a    defendant      must    show     that       there    is   a

reasonable     probability        that,    but   for     counsel's         professional

errors, the result of the proceeding would have been different."

Id. at 694.

      ¶33    We    have   previously      stated      that    "[w]hen      the     alleged

deficiency concerns the plea process, Hill says the prejudice

component specifically requires that 'the defendant must show

that there is a reasonable probability that, but for counsel's

errors, he would not have pleaded guilty and would have insisted

on going to trial.'"              State v. Cooper, 2019 WI 73, ¶29, 387

Wis. 2d 439, 929 N.W.2d 192 (quoting Hill v. Lockhart, 474 U.S.

52,     59   (1985)).          This   inquiry    "focuses       on     a     defendant's

decisionmaking, which may not turn solely on the likelihood of

conviction after trial."              Lee, 137 S. Ct. at 1966.               In Lee, the

United States Supreme Court explained the Hill inquiry further:

           A defendant without any viable defense will be
      highly likely to lose at trial.       And a defendant
      facing such long odds will rarely be able to show
      prejudice from accepting a guilty plea that offers him
      a better resolution than would be likely after trial.
      But that is not because the prejudice inquiry in this
      context looks to the probability of a conviction for
      its own sake.      It is instead because defendants
      obviously weigh their prospects at trial in deciding
      whether to accept a plea. See Hill, [474 U.S. at 59].
      Where a defendant has no plausible chance of an
      acquittal at trial, it is highly likely that he will
      accept a plea if the Government offers one.

           But common sense (not to mention our precedent)
      recognizes that there is more to consider than simply
      the likelihood of success at trial.      The decision
      whether to plead guilty also involves assessing the

                                          20
                                                                       No.   2019AP90-CR


      respective consequences of a conviction after trial
      and by plea. See INS v. St. Cyr, [533 U.S. 289, 322–
      323 (2001)]. When those consequences are, from the
      defendant's perspective, similarly dire, even the
      smallest   chance   of  success   at  trial   may  look
      attractive.     For example, a defendant with no
      realistic defense to a charge carrying a 20–year
      sentence may nevertheless choose trial, if the
      prosecution's plea offer is 18 years.          Here Lee
      alleges    that    avoiding    deportation    was   the
      determinative factor for him; deportation after some
      time in prison was not meaningfully different from
      deportation after somewhat less time.       He says he
      accordingly would have rejected any plea leading to
      deportation——even if it shaved off prison time——in
      favor of throwing a "Hail Mary" at trial.
Id. at 1966-67.        As this passage indicates, while generally a

defendant     will   change    his    or    her     plea     only    if    there    is   a

reasonable probability of success on the merits, there may be

particularized       circumstances        that    may    cause   the      defendant      to

change his or her plea.

      ¶34    However, the United States Supreme Court did not go so

far as to endorse a fully subjective standard either.                              As the

Court explained, "[a]s a general matter, it makes sense that a

defendant who has no realistic defense to a charge supported by
sufficient     evidence    will      be    unable       to   carry   his     burden      of

showing prejudice from accepting a guilty plea."                          Id. at 1966.

Further, the Court stated that "[c]ourts should not upset a plea

solely because of post hoc assertions from a defendant about how

he   would    have   pleaded    but       for    his    attorney's        deficiencies.

Judges      should   instead   look        to    contemporaneous          evidence       to

substantiate a defendant's expressed preferences."                        Id. at 1967.




                                           21
                                                                          No.    2019AP90-CR



       ¶35    As Lee instructs, to show prejudice from accepting a

plea, the defendant has two independently sufficient options to

prove that he or she would have not pleaded guilty and would

have   instead       proceeded      to    trial.         First,     the   defendant      can

demonstrate based on "contemporaneous evidence" that counsel's

deficient performance so offended "expressed preferences" such

that   the    defendant      would       have    not     pleaded     guilty.       See   id.

Second, the defendant can demonstrate that the defense would

have likely succeeded at trial.                  See id. at 1966.

       ¶36    Upon    showing       that    counsel's         deficient         performance

caused       prejudice,      the     defendant         has     successfully        cleared

Strickland's high bar.

       B.    Savage's Claim of Ineffective Assistance of Counsel

       ¶37    Applying those principles, we turn to Savage's claim

that his trial counsel failed to raise a defense under Dinkins.

To   succeed     on   this    claim,       Savage      must    show     that     his   trial

counsel's      performance         fell    below       an     objectively       reasonable

standard.      A trial counsel performance generally falls below an
objectively reasonable standard when counsel fails to raise an

issue of settled law.              See Breitzman, 378 Wis. 2d 431, ¶49; see

also Lemberger, 374 Wis. 2d 617, ¶33.                     The question in this case

is   whether     Dinkins      provided          Savage      with    a   defense     to   his

"violation of sex offender registry" charge and that if he had

known of this defense, he would have changed his plea.                                   We

conclude that Dinkins does not provide a defense to Savage, so

trial counsel did not perform deficiently.                         Thus, Savage's claim
of ineffective assistance of counsel fails.
                                            22
                                                                  No.       2019AP90-CR



       ¶38    Turning to the first prong of the Strickland analysis,

we     must   consider     whether    Savage's      trial     counsel       performed

deficiently.        To prove deficient performance, Savage must show

that Dinkins provides him with a defense and his trial counsel

failed to raise such a defense.                See Breitzman, 378 Wis. 2d 431,

¶49.    Dinkins provides no such defense for Savage.

       ¶39    In   Dinkins,   this     court      was     addressing    a    homeless

defendant's conviction for failing to provide an address for the

sex offender registry.           See Dinkins, 339 Wis. 2d 78, ¶5.               In so

doing,    this     court   answered   the       "narrow    question    of    whether,

under the circumstances where Dinkins attempted to comply with

the registration requirements but was unable to find housing, he

can be convicted of a felony for failing to notify the DOC of

'[t]he address at which' he would 'be residing' upon his release

from prison."        Id., ¶28.       The court answered this question in

the negative, stating:

       [A] registrant cannot be convicted of violating Wis.
       Stat. § 301.45(6) for failing to report the address at
       which he will be residing when he is unable to provide
       this information . . . . [A] registrant is unable to
       provide the required information when that information
       does not exist, despite the registrant's reasonable
       attempt to provide it.

Id., ¶63.
       ¶40    To   reach    this     conclusion,        the   court     interpreted

several statutory provisions from Wis. Stat. § 301.45, including

§ 301.45(2)(d).            See     id.,        ¶¶30-32.         Wisconsin       Stat.

§ 301.45(2)(d) provides, in relevant part:



                                          23
                                                                       No.     2019AP90-CR


     A person subject to [the registration requirements]
     who is not under the supervision of the [DOC] or the
     [DHS] shall provide the information specified in par.
     (a) to the [DOC] in accordance with the rules under
     sub. (8). If the person is unable to provide an item
     of information specified in par. (a), the [DOC] may
     request assistance from a circuit court or the [DHS]
     in obtaining that item of information.
The court relied on the "unable to provide" language from this

statute to reach its conclusion that "a registrant cannot be

convicted of violating Wis. Stat. § 301.45(6) . . . when he [is]

unable to provide this information."                     Dinkins, 339 Wis. 2d 78,

¶52.11

     ¶41       With this understanding of Dinkins, it is evident that

Savage does not have a defense under Dinkins for three reasons.

First, Savage was under the supervision of the DOC, so he was

required       to    report     information        pursuant       to     a     different

subsection of the statute than Dinkins analyzed.                             Second, the

court     in     Dinkins      recognized        that     the    DOC    Administrative

Directive      #15-12   may    have   addressed        the     problem   in     Dinkins.

Finally,       the   holding    in   Dinkins      must    be   couched       within   the

factual record in which it rests and is inapplicable to Savage

because of key factual differences.




     11The court further explained that "a registrant is unable
to provide the required information when that information does
not exist, despite the registrant's reasonable attempt to
provide it." State v. Dinkins, 2012 WI 24, ¶52, 339 Wis. 2d 78,
810 N.W.2d 787.    Relying on this explanation and Dinkins'
attempts to comply with the statute, the court determined that
Dinkins could not be convicted for violating Wis. Stat.
§ 301.45(6). Id., ¶63.

                                           24
                                                                                 No.     2019AP90-CR



       ¶42    As    discussed          above,          Dinkins    reached        its    conclusion

based on Wis. Stat. § 301.45(2)(d).                              However, Savage was not

subjected to the requirements of § 301.45(2)(d).                                 Because he was

under DOC supervision, Savage was subject to the requirements of

§ 301.45(2)(b).            Section 301.45(2)(b) provides that "[i]f the

[DOC] has supervision over a person subject to sub. (1g), the

[DOC]   shall       enter       into       the    registry        under    this        section    the

information specified in par. (a) concerning the person."                                        This

statute does not contain the same "unable to provide" language

upon which the court in Dinkins relied.                             Compare § 301.45(2)(b)

with § 301.45(2)(d).                 Any hypothetical defenses formulated based

upon    the   "unable           to    provide"         holding     in     Dinkins       cannot     be

imputed to a case dealing with a defendant who is under DOC

supervision         pursuant          to     § 301.45(2)(b).                In     Dinkins,        we

recognized         this    limitation            of     our      holding.         Dinkins,        339

Wis. 2d 78, ¶53 ("We emphasize that our interpretation of the

statute is unlikely to apply to a large number of registrants.

Typically,         registrants          leaving          prison      will     be        under     the
supervision        of     the    DOC    or       the    DHS.").     Thus,    the        "unable    to

provide" language from Dinkins does not provide Savage with a

defense to his "violation of sex offender registry" charge as he

claims.

       ¶43    Furthermore,             DOC's       Administrative           Directive       #15-12

regarding homeless sex offender registrants undermines Savage's

claim that Dinkins provides him with a defense.                                   Prior to this

court announcing its decision in Dinkins, the DOC promulgated


                                                   25
                                                                            No.    2019AP90-CR



DOC Administrative Directive #11-04.12                   Id., ¶¶53-54.            Despite it

not applying to the facts in Dinkins, this court noted that "the

DOC has promulgated new reporting requirements and guidelines

for addressing the problem presented in this case."                                Id., ¶54.

This statement shows that those to whom the DOC's Administrative

Directive applies, like Savage, may be outside the scope of any

hypothetical Dinkins defenses.

       ¶44    Similarly, the factual differences between Dinkins and

this case demonstrate that, even if Dinkins provided a defense,

Savage would not qualify.            Dinkins' charge stemmed from "failing

to   provide    his     residence        [ten]    days    prior        to       release     from

prison" and the circuit court found Dinkins "attempted to comply

with    the   statute,       but   has    been    unable        to    find       housing    for

himself upon release."             Id., ¶¶20-21.          In contrast, Savage was

already released from prison when he was charged.                            Moreover, his

charge stemmed from his decision to cut off his GPS bracelet and

abscond——failing        to    provide     the    DOC     with    updated          information

about where he was living within ten days of a change.                                    Thus,
any argument that Savage is similar to the defendant in Dinkins

and entitled to a similar defense fails.

       ¶45    Therefore,      Dinkins      does    not     provide          a     defense    to

Savage.        Savage    cannot     demonstrate          that        his    trial    counsel

deficiently performed, and we need not address prejudice.                                    See

Breitzman, 378 Wis. 2d 431, ¶37.                   As a result, Savage cannot


       DOC Administrative Directive #11-04 was superseded by the
       12

DOC Administrative Directive #15-12 on March 1, 2015.

                                           26
                                                                     No.    2019AP90-CR



prove that his trial counsel provided ineffective assistance.

Accordingly,       we   conclude    that       Savage      failed    to    demonstrate

manifest injustice, and the circuit court did not erroneously

exercise     its    discretion     when    it    denied      Savage's       motion   to

withdraw his guilty plea.

                                 IV.    CONCLUSION

      ¶46    We    conclude     that    counsel      was     not    ineffective      and

Savage is not entitled to withdraw his plea post-sentencing.

Savage failed to prove by clear and convincing evidence that

manifest injustice merits plea withdrawal because Dinkins does

not   conclude      that   homeless      sex    offenders      are    "exempt"    from

registration requirements.             Thus, Savage's trial counsel did not

provide ineffective assistance in failing to inform Savage about

Dinkins because Dinkins does not provide Savage with a defense.

Accordingly, we reverse.

      By    the    Court.—The    decision       of   the    court    of    appeals   is

reversed.




                                          27
    No.   2019AP90-CR




1